Citation Nr: 0416478	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  01-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back strain with degenerative joint disease, prior to 
September 26, 2003.

2.  Entitlement to an increased rating for low back strain 
with degenerative joint disease, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from May 1967 to February 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that continued a 20 percent rating for 
the veteran's lumbar strain with degenerative joint disease.  
During the pendency of the appeal the RO increased the rating 
for the veteran's back disorder to 40 percent, effective 
September 26, 2003.


FINDINGS OF FACT

1.  The veteran filed his current claim for an increased 
rating for lumbosacral strain with degenerative joint disease 
in August 1999 and examination on February 29, 2000, is the 
first evidence reflecting that his back disorder was 
productive of severe limitation of motion.

2.  The veteran's service-connected low back syndrome, with 
degenerative arthritis and disc disease, is manifested by 
severe limitation of lumbar spine motion, but without 
evidence of pronounced intervertebral disc syndrome, chronic 
neurologic disability manifestations, or incapacitating 
episodes of intervertebral disc syndrome requiring bed rest 
within the previous 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for low back 
syndrome with degenerative joint disease were met as of 
February 29, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (before and 
after September 23, 2002).

2.  A rating in excess of 40 percent for low back syndrome 
with degenerative joint disease, is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5292, 5293, 5295 (before and after September 23, 
2002), and 5235-5243 (as in effect September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in a letter 
dated in June 2001, the rating decisions of May 2000 and 
December 2003, the statement of the case dated in January 
2001, and the supplemental statements of the case dated in 
March 2002 and December 2003.  These documents included a 
summary of the evidence in the case; citation to pertinent 
laws and regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that VA must provide notice of what 
is needed to support a claim prior to an initial unfavorable 
RO decision.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
This was clearly not done in this case.  While the Court did 
not address whether, and, if so, how, VA can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant was provided an opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the veteran was accorded two VA medical 
examinations pertinent to his increased rating claim, and 
that the available medical evidence is sufficient for an 
adequate determination.  Further, the RO has obtained all 
private and VA medical records identified by the veteran.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

Factual Background.  In August 1999, the veteran filed a 
claim for an increased rating for his service-connected low 
back disorder.  

Treatment records from J. O'Connell, M.D., dated from May 
1998 to May 2001, are negative for complaints of or treatment 
for a low back disorder.

An October 1998 VA outpatient treatment record reflects a 
clinical assessment of osteoarthritis.  The veteran agreed to 
continue his regimen of Tylenol ES and Ibuprofen.  In August 
1999, the veteran's gait and balance were described as 
"good."  His strength was equal over both sides, and his 
reflexes were symmetrical.  There was no pathological reflex.  
Swimming and slow walks were recommended.  

The veteran was afforded a VA spine examination on February 
29, 2000.  At that time, the examiner noted that the veteran 
had diagnoses of diabetes, hypertension, and osteoarthritis 
of the lumbosacral spine.  The last x-ray of the lumbar 
spine, dated in 1997, showed degenerative bone and joint 
disease.  The veteran reported that he had increasing pain in 
his lumbosacral spine.  Specifically, he indicated that he 
had pain 24 hours a day, with stiffness in the morning.  He 
characterized his endurance as "poor."  He took 
acetaminophen for pain, which usually did not help.  The 
veteran experienced flare-ups of pain once or twice per day, 
for approximately 10 to 15 minutes.  The veteran described 
the level of pain during these times as 8/10.  He had to 
curtail his walking and find a comfortable position during 
flare-ups.  The veteran, who worked as a mail carrier, was 
unable to do much heavy lifting or able to stand for 
prolonged periods of time.  

On examination, the veteran appeared to be in no apparent 
distress.  He was well-developed and overly nourished.  
During passive and active range of motion against gravity and 
strong resistance, there was slight weakness of the left 
lower extremity.  Dorsiflexion of the great toes was present 
with slight weakness on the left side.  The veteran reported 
spinal pain at the end of range of motion.  He complained of 
pain during range of motion, especially on the right side.  
No spasm was noted.  There was slight weakness of the left 
lower extremity.  There was tenderness to palpation of the 
right side of the lower hip, but no redness or heat was 
noted.  The musculature of the back was normal.

Deep tendon reflexes of the lower extremities were 2+ 
bilaterally.  There was sensation to monofilament, pinprick, 
and vibration symmetrically.  Romberg test was negative.  The 
veteran had difficulty walking and standing on one leg.  He 
also had difficulty walking on his heels and toes, and could 
do squatting halfway.  

The veteran was able to do straight leg raising on the right 
to 50 degrees, with complaints of pain on the right side, and 
on the left to 25 degrees, also with complaints of pain on 
the right side.  Pain was increased with dorsiflexion.  
Flexion was to 45 degrees, and extension was to 15 degrees.  
The veteran experienced pain during flexion.  Right rotation 
was to 25 degrees, and left rotation was to 28 degrees.  
Right lateral flexion was to 25 degrees, and left lateral 
flexion was to 15 degrees, with pain on the right side.  
Clinical diagnosis was of (1) limitation of motion in the 
lumbar spine and (2) degenerative changes of the lumbar 
spine.

A June 2001 VA outpatient treatment record notes that the 
veteran continued to have pain in the lower back.  

The veteran was afforded another VA spine examination in 
April 2003, when he recounted suffering a muscle strain 
during service, and experiencing subsequent chronic pain 
following service, which only required intermittent 
medication.  The veteran indicated that he currently had 
constant pain in the low back, more to the right side, with 
no radiation into the legs, and no lower extremity numbness 
or definite weakness.  The veteran characterized his pain as 
5-6/10 on average, decreased with heat and use of a vibrator.  
Pain worsened on bending, lifting, or laying in bed "too 
long."  The veteran was unable to run due to back pain, but 
was able to do some yard work, including mowing and weed-
eating.  However, these activities sometimes caused flare-ups 
of his back pain.

When flare-ups occurred, they lasted one to two hours, with 
pain characterized as 8-9/10 in intensity.  When the veteran 
had a flare-up, he had to decrease his activities, and had 
difficulty walking or standing straight.  In the past year, 
the veteran stated that he had missed five to seven days from 
his job as a mail clerk due to back pain.  He had not been 
confined to bed during a flare-up over the preceding year.  
The veteran was independent in terms of performing activities 
of daily living, even during flare-ups.  He did not use any 
assistive device, and had had no falls.

On examination, the veteran was in no acute distress, and was 
able to ambulate independently and normally, without an 
assistive device.  The veteran's pelvis was level in the 
standing position.  There was no palpable muscle spasm or 
bony abnormality, and there was no palpable muscle or joint 
pain in the back or posterior pelvic area.  Straight leg 
raising was negative in the sitting position bilaterally.  
Deep tendon reflexes were 2+, and symmetric at the knees and 
ankles.  Pinprick sensation was sharp and symmetric, and was 
not decreased distally compared to proximally.  Vibratory 
sensation was present in the greater toe bilaterally.  There 
was no muscle atrophy.  Motor strength was normal in both 
lower extremities.

Range of motion of the back in terms of forward flexion was 
to 25 degrees without exacerbation of pain.  From 25 to 44 
degrees, the veteran had increased pain, and was unable to 
flex further.  Extension was to 15 degrees.  Right rotation 
was to 16 degrees without exacerbation of pain, with pain 
increasing between 16 and 22 degrees, which was his maximum.  
Left rotation was to 20 degrees without pain.  Pain increased 
from 22 to 29 degrees, which was his maximum right lateral 
flexion.  Left lateral flexion to 18 degrees was without 
pain, with increasing pain from 18 to 20 degrees, with a 
maximum of 35 degrees.

X-ray of the lumbosacral spine showed a slight scoliosis in 
the front.  It also showed osteophyte formation and 
degenerative change, greatest on the right side at L1-2.  At 
L3-4, there was degenerative change with a small spur on the 
left.  The joint space at L4-5 and L5-S1 was obscured.  

The lateral view showed disc space narrowing and degenerative 
change at levels L3-4 through L5-S1.  There was some 
degenerative change as well as narrowing.  There was disc 
space degenerative change at L1-2, and to a lesser extent, at 
L2-3.  Oblique views showed facet joint sclerosis at L5-S1.  
It appeared that there was probably some hypertrophy and 
degenerative change involving the facet joints at L4-5 as 
well.  Above that level, the facet joints appeared normal, 
bilaterally.  Sacroiliac joints were unremarkable.  

Analysis.  Increased Rating Claims.  Disability evaluations 
are determined by the application of the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  If the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 7-2003.  The Board notes that the provisions 
of DC 5293 (which pertained to intervertebral disc syndrome) 
were changed effective from September 23, 2002.  The rating 
schedule for the spine was changed effective September 26, 
2003, at which time DC 5293 was changed to DC 5243, and DC 
5295 was changed to 5237.  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

I.	Entitlement to a rating in excess of 20 percent for low 
back strain with degenerative joint disease, prior to 
September 26, 2003.

Prior to September 2003, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292.  The words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

With the benefit of the doubt resolved in the veteran's 
favor, the Board finds that a rating of 40 percent under DC 
5292 is warranted for the period prior to September 26, 2003.  
The recorded ranges of motion for the low back, contained in 
the February 2000 and April 2003 VA examination reports, show 
that, at worst, the veteran had flexion to 44 degrees, with 
15 degrees of extension.  Lateral flexion and rotation were 
not as limited.  However, in the Board's judgment, the 
evidence of the veteran's impaired flexion and extension is 
sufficient to show a severe limitation of motion.  
Accordingly, a rating of 40 percent is warranted under DC 
5292 as of the date of the February 2000 examination.  No 
evidence prior to this examination reflects severe limitation 
of motion.

Prior to September 2003, the Rating Schedule provided ratings 
for lumbosacral strain when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent).  See 38 C.F.R. § 4.71, Code 5295 (effective before 
September 23, 2002).  As an evaluation in excess of 40 
percent is not available, the Board will not address these 
criteria.

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).  The Board finds that the evidence does not show that 
the veteran has pronounced intervertebral disc syndrome.  
Only minimal neurological symptoms due to his low back 
disorder are shown to be present.  Therefore, as the findings 
do not reflect pronounced intervertebral disc syndrome with 
persistent symptoms, the criteria for a 60 percent rating 
under DC 5293 have not been met.

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent). 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective September 23, 2002).

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
meant orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that were present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1). It was further noted that when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
were to be evaluated using criteria for the most appropriate 
orthopedic diagnostic code or codes and neurologic 
disabilities were to be evaluated separately using criteria 
for the most appropriate neurologic diagnostic code or codes. 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). If 
intervertebral disc syndrome was present in more than one 
spinal segment, provided that the effects in each spinal 
segment were clearly distinct, each segment of the spine was 
to be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

With respect to this revised regulation, the Board notes that 
the veteran has not experienced incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, and thus, is not entitled to a 60 percent 
evaluation pursuant to these regulations.  Bed rest has not 
been prescribed by a physician.  And, as set forth above, no 
significant neurological symptoms have been noted.

A rating in excess of 40 percent is not warranted under any 
other potentially applicable diagnostic code during this 
period.  Schafrath.  Under DC 5289, a 50 percent rating is 
warranted for unfavorable ankylosis of the lumbar spine.  38 
C.F.R. § 4.71a, DC 5289 (2002).  Under DC 5286, a 60 percent 
evaluation is assignable for complete bony fixation 
(ankylosis) of the spine at a favorable angle. 38 C.F.R. § 
4.71a, DC 5286 (2002).  Under DC 5285, when evaluating 
residuals of a fracture of the vertebra, a 60 percent 
evaluation is also assignable if there is no cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  In other cases, the disability is to be evaluated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, DC 5285 (2002).

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5292.  As for 
DC's 5295 and 5293, while the evidence shows that there was 
increased pain on flexion, extension, as well as rotation, 
the evidence does not otherwise show functional loss due to 
pain to warrant a rating in excess of 40 percent.  In 
particular, the Board notes the lack of evidence of such 
findings as neurological impairment, loss of strength and 
muscle atrophy.  In this regard, the April 2003 examiner 
stated that the veteran was able to ambulate independently 
and normally.  Indeed, it was noted that the veteran was able 
to do routine yard work.  In summary, when the ranges of 
motion in the back are considered together with the evidence 
showing functional loss, to include the findings pertaining 
to [a lack of] neurologic deficits, muscle strength, and the 
lack of evidence of muscle atrophy, the Board finds that 
there is insufficient evidence of any functional loss, to 
warrant a rating in excess of 40 percent during this period.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 5292, 
5293; DeLuca, supra .  

II.  Entitlement to a rating in excess of 40 percent for low 
back strain with degenerative joint disease.

As set forth above, the veteran does not satisfy the criteria 
for a rating in excess of 40 percent under the "old" spine 
regulations, as set forth above.  The Board notes that while 
all of the relevant medical evidence is dated prior to the 
effective date of the new regulation, these findings can be 
used to show the level of current disability.  Thus Board 
will now examine the revised spine regulations, made 
effective September 26, 2003.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 23, 2003).

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months (60 percent);

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent);

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
(20 percent); and

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months (10 percent).

38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (effective from 
September 23, 2003).

In this case, it is significant to note that the veteran is 
presently in receipt of a 40 percent rating for his service-
connected low back strain, with degenerative joint disease, 
under Diagnostic Codes 5295-5237.  In the absence of 
ankylosis, the Board finds entitlement to a higher schedular 
rating under either the prior or revised criteria for 
lumbosacral strain or arthritis with limited lumbar spine 
motion is not possible.  The Court has held that there is no 
basis for a rating higher than the maximum schedular rating 
for additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board notes consideration under the revised criteria for 
intervertebral disc syndrome effective from September 23, 
2002, (Diagnostic Code 5293) and effective from September 26, 
2003, (Diagnostic Code 5243) is also applicable.  However, 
while the veteran's chronic orthopedic manifestations warrant 
the maximum schedular rating of 40 percent for such 
disabilities, the evidence does not demonstrate he has any 
chronic neurologic disability manifestations attributable to 
his service-connected disability within the definition of 38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (1), or 38 C.F.R. 
§ 4.124, Diagnostic Codes 8520.  Therefore, the Board finds a 
higher combined rating in excess of 40 percent or a separate 
rating as a result of neurologic disability is not warranted.

In addition, the Board notes that none of the available 
medical reports show that a physician has prescribed bed 
rest.  At his March 2003 VA examination the veteran also 
reported, in essence, that he had experienced no 
incapacitating episodes requiring bed rest in the previous 12 
month period.  Thus, the Board finds there is no evidence of 
any incapacitating episodes within the Rating Schedule 
definition to warrant a rating higher than 40 percent.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 40 percent for low back 
strain with degenerative joint disease.


ORDER

Entitlement to a rating of 40 percent for low back strain 
with degenerative joint disease is granted as of February 29, 
2000, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for low back 
strain with degenerative joint disease is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



